Citation Nr: 1455092	
Decision Date: 12/15/14    Archive Date: 12/24/14

DOCKET NO.  09-17 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to a service-connected back disability.  


REPRESENTATION

Appellant represented by:	Paul M. Goodson, Attorney


ATTORNEY FOR THE BOARD

T. Sherrard, Counsel


INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from September 1976 to May 1985.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a May 2008 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

The Board remanded this case for further development in July 2012.  The development requested having been completed, the case is now appropriate for appellate review.  


FINDING OF FACT

There was no event, disease, or injury resulting in hypertension during active service, symptoms of hypertension were not chronic in service, symptoms of hypertension have not been chronic since service separation, hypertension did not manifest to a compensable degree during or within one year of active service, and there is no medical nexus between the current hypertension and active service.


CONCLUSION OF LAW

The criteria for service connection for hypertension are not met.  38 U.S.C.A. §§ 101, 1101, 1112, 1113, 1131, 5103(a), 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2014).
  

REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The United States Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as hypertension, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2014).

In this case, the medical evidence of record demonstrates a current diagnosis of hypertension.  Where the veteran asserts entitlement to service connection for a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service or diagnosis within the presumptive period after service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013); 38 C.F.R. § 3.307 (service connection authorized for chronic diseases diagnosed within the presumptive period).  However, for the reasons set forth below, the Veteran was not diagnosed with hypertension within one year of separation from service, nor has there been continuity of symptomatology.   

With specific regard to continuity of symptomatology, for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition, such as hypertension, noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, service connection may be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See 38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  "Aggravation" is defined for this purpose as a chronic, permanent worsening of the underlying condition, beyond its natural progression, versus a temporary flare-up of symptoms.  Id.  To prevail on the theory of secondary service causation, generally, the record must show (1) medical evidence of a current disability, (2) a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512   (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995). 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno, 6 Vet. App. At 469; 38 C.F.R. § 3.159(a)(2).  The Court has emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of a veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

In this case, the Veteran claims entitlement to service connection for hypertension.  Specifically, he contends that the stress of his in-service job caused him to develop hypertension.  He maintains that he had elevated blood pressure during active service, that he continued to experience symptoms of high blood pressure after service, and that he was diagnosed with hypertension after service.  

Alternatively, the Veteran avers that he developed high blood pressure as a result of his service-connected back disability, albeit indirectly.  Specifically, he asserts that, after his in-service back surgery in 1977, he was unable to participate in regular physical training, and, as a result, gained weight and subsequently developed high blood pressure.  

At the outset, the Board notes that VA regulations specify that the term hypertension means that the diastolic blood pressure is predominantly 90 mm or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mm or greater with a diastolic blood pressure of less than 90 mm. 38 C.F.R. § 4.104 , Diagnostic Code 7101 (2014).  Addition, VA regulations specify that hypertension must be confirmed by readings taken two or more times on at least three different days.  Id., Note (1).

The Board has first considered whether the currently diagnosed hypertension is directly related to active service.  After a review of all the evidence of record, lay and medical, the Board finds that the preponderance of the evidence demonstrates that there was no event, injury, or disease manifesting hypertension during active service, and that the preponderance of the evidence demonstrates that symptoms of hypertension were not chronic in service.

Service treatment records show a handful of isolated elevated blood pressure readings during service.  For example, the Veteran had a blood pressure reading of 140/90 in October 1978.  In July 1981, his blood pressure was recorded as 140/92.  In September 1984, a blood pressure reading of 120/90 was noted, and in October 1984, there was a blood pressure reading of 128/100.  These elevated readings were interspersed with a larger number of normal readings, and, thus, do not meet the definition of hypertension as defined by VA regulations.

Moreover, at no time during active service, including at the January 1985 Medical Board examination, was the Veteran diagnosed with hypertension, providing highly probative evidence against his contention that his hypertension was manifested during active service.  

Further, in an August 2012 VA examination report, the VA examiner states that, after reviewing the claims file and service treatment records, there is no clinical evidence of a diagnosis of hypertension of treatment of hypertension during active service.  Indeed, the examiner noted that the Veteran stated that he was not sure when he was diagnosed with hypertension or when he started medication for it.  

In a March 2014 report and July 2014 addendum, a different VA physician, Dr. S., agreed with the 2012 VA examiner that the Veteran did not have hypertension during active service, and that the elevated blood pressure readings recorded during active service did not reflect an early manifestation of hypertension.  Dr. S. explained that it is normal for blood pressure to vary from person to person and to rise and fall with changes in activity in emotional state.  Based on the Veteran's statement, Dr. S. surmised that when the Veteran was approached about his weight gain and encouraged to exercise at an appointment, he became nervous and this may account for his fluctuating blood pressure readings.  

There are no conflicting competent medical opinions of record, and the Board finds the opinions of the 2012 VA examiner and Dr. S. to be probative on the question of whether hypertension had its onset during active service.  

The Board next finds that the preponderance of the evidence demonstrates that symptoms of hypertension have not been continuous since separation from active service in May 1985.  As noted above, the January 1985 Medical Board examination report is negative for any report or finding of hypertension.  

Following separation from service in May 1985, the evidence of record does not show any complaints, diagnosis, or treatment for hypertension until September 1999, when VA treatment notes indicate a history of hypertension.  He was prescribed medication to treat the hypertension and encouraged to continue weight loss and increase walking.   

The absence of post-service complaints, findings, diagnosis, or treatment for hypertension for 14 years after service separation until 1999 is one factor that tends to weigh against a finding of chronic symptoms of hypertension after service separation.  See Buchanan, 451 F.3d 1336 (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible).    

Additional evidence demonstrating that symptoms of hypertension have not been chronic since service separation include an October 1985 VA examination report in which blood pressure readings of 125/75, 140/70, and 135/70 are recorded, and no diagnosis of hypertension is made.  Moreover, while these readings are elevated, they still do not meet the definition of hypertension as defined by VA regulations.     

The Board also finds that the preponderance of the evidence demonstrates that hypertension did not manifest to a compensable degree within one year of service separation.  The preponderance of the evidence demonstrates no diagnosis or findings of hypertension of any severity during the one year post-service presumptive period.  See 38 C.F.R. § 4.104, Diagnostic Code 7101 (2014).  Indeed, the evidence does not demonstrate a diagnosis hypertension until 1999.  For these reasons, the Board finds that hypertension did not manifest to a compensable degree within one year of service separation; therefore, the presumptive provisions for hypertension are not applicable in this case.  38 C.F.R. §§ 3.307, 3.309 (2014).

With regard to the Veteran's recent assertions made in the context of the current disability claim of chronic hypertension symptoms since service, the Board finds that these more recent assertions are outweighed by the other, more contemporaneous, lay and medical evidence of record, both in service and after service, and are not reliable.  See Charles v. Principi, 16 Vet. App. 370 (2002).  The Board finds that the Veteran's assertions of chronic hypertension symptoms after service are not accurate because they are outweighed by other evidence of record that includes the more contemporaneous service treatment records, including the Medical Board examination report, which are negative for findings of hypertension; the blood pressure readings recorded at the October 1985 VA examination, as outlined above; and the lack of any documentation of reports or treatment for hypertension until 1999.  

As such, the Board does not find that the evidence sufficiently supports chronic hypertension symptomatology since service, so as to warrant a finding of a nexus between the current hypertension and active service. 

The Board acknowledges the Veteran's statements that he had elevated blood pressure readings during and following active service and the documentation that supports those statements.  However, isolated elevated blood pressure readings do not establish a diagnosis of hypertension, and, thus, his statements alone do not establish either a diagnosis or a medical nexus.  Indeed, while the Veteran is competent to provide evidence regarding matters that can be perceived by the senses, he is not shown to be competent to diagnose hypertension or render medical opinions on questions of etiology.  See Jandreau, 492 F.3d 1372; see also Barr, 21 Vet. App. 303 (lay testimony is competent to establish the presence of observable symptomatology).  As such, as a lay person, he is without the appropriate medical training and expertise to offer an opinion on a medical matter, including the diagnosis, etiology, or causation of a specific disability.  The question of diagnosis and causation, in this case, involves complex medical issues that the Veteran is not competent to address.  Jandreau.

Moreover, the Board finds that no competent medical opinions are of records which support a relationship between the Veteran's hypertension and active service.

Here, as noted above, the Veteran was afforded a VA examination in August 2012.  The VA examiner noted that the Veteran was first diagnosed with hypertension 14 years after service separation, and that there was no evidence of chronicity of hypertension either during active service or following service separation.  

Moreover, in a March 2014 report, a different VA physician, Dr. S., opined that the Veteran's post-service hypertension was most likely related to weight gain, although aging may also be a factor.  Dr. S. further stated that the weight gain was not related to lack of exercise, but rather to overeating.  Therefore, Dr. S. concluded that the Veteran's hypertension was not connected to his time in the military.  Dr. S. reiterated this opinion in a July 2014 addendum report, reasoning that the Veteran had other risk factors for hypertension including obesity and family history (notably, he did not mention type II diabetes, which was also diagnosed at least as early as 1999).  Dr. S. highlighted the Veteran's 57 pound weight gain between 1992 and 1999, when he was diagnosed with hypertension.  

There are no physicians who have related the Veteran's hypertension to his active service, and the Veteran's own statements indicate that hypertension was diagnosed well after service separation.  

Based on the evidence of record, the weight of the competent evidence demonstrates no relationship between the Veteran's hypertension and his military service, including no credible evidence of chronic symptoms of hypertension during active service, chronic symptomatology of hypertension following service separation, or competent medical evidence establishing a link between the Veteran's hypertension and active service.  Therefore, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim for service connection for hypertension, and outweighs the Veteran's more recent contentions regarding in-service chronic symptoms and chronic post-service symptoms.  

As noted above, the Veteran also contends that his hypertension was caused or aggravated by his service-connected back disability, in that the back disability limited his ability to exercise, which caused weight gain, which, in turn, caused his hypertension.  

The Board acknowledges that neither the 2012 VA examiner nor Dr. S. adequately addressed the question of whether the Veteran's hypertension was caused or aggravated by his service-connected back disability.  Indeed, they both opined that the back disability was not caused or aggravated by his hypertension - the reverse of what was asked of them, that is, whether hypertension was caused or aggravated by the service-connected back disability.  

However, the Board finds that a medical opinion is not necessary to decide the secondary service connection claim, as this is not secondary service connection claim at all, in that the Veteran is not claiming that his hypertension is proximately due to or a result of his service-connected back disability.  Rather, he is claiming that his weight gain contributed to his hypertension - which is confirmed by his medical records - and that his weight gain was caused by inactivity which was caused by his service-connected back disability.  This creates three degrees of separation between the service-connected low back disability and the claimed hypertension, which is not intended by the applicable legal framework or regulatory scheme.  In this regard, the Veteran is not really claiming an etiological relationship between his current hypertension and the service-connected back disability, nor does any medical evidence of record suggest such a relationship.  The Board reiterates that a secondary service connection claim may be granted for a disability that is proximately due to or the result of a service-connected disability. 38 C.F.R. § 3.310.  The Veteran's assertion that the back disability caused inactivity, which in turn caused weight gain, which in turn caused hypertension is not a situation that resembles the "proximate" relationship described in the above regulations defining secondary service connection.  

In any case, the medical evidence specifically addresses the Veteran's contentions.  Dr. S., in his March 2014 opinion, stated that the Veteran's weight gain is not related to a lack of exercise, but rather to overeating, that is, not matching caloric intake to energy expenditure.  Thus, the weight of the medical evidence is against a finding of a relationship between the service-connected back disability and the current hypertension, attenuated as it is.    

Therefore, the Board finds that the preponderance of the evidence, lay and medical, weighs again a grant of service connection on a secondary service connection basis.  

For these reasons, the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Here, a May 2007 letter satisfied the notification requirements of the VCAA as to both timing and content.

With respect to the duty to assist, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA and private treatment records, VA examination reports, and his statements.  

Moreover, the examinations and opinions on the issue decided herein are adequate.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the August 2012, March 2014, and July 2014 VA opinions obtained in this case are adequate as to the question of whether the Veteran's hypertension is related to active service.  The opinions were predicated on a full reading of the private and VA medical records in the Veteran's claims file.  The VA nexus opinions considered all of the pertinent evidence of record, to include VA treatment records, comprehensive physical examinations, and the statements of the Veteran, and provide complete rationale for the opinions stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the hypertension claim has been met.  38 C.F.R. § 3.159(c)(4).

Notably, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).



ORDER

Service connection for hypertension is denied.  



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


